cca_2018022014165618 id uilc number release date from sent tuesday date pm to cc bcc subject re request for advice re barred refund for id theft victim per discussion irm provides guidance on repaying amounts to a person when that person’s property was levied upon by the service as a result of identity theft note that per paragraph b this irm provision specifically addresses a person who does not have a filing obligation paragraph explicitly provides that return of the levy proceeds here falls under normal payment rsed procedures and time frames you have inquired about language at irm please note that this provision is addressing section a cover over not a sec_6402 refund of an overpayment sec_7654 cover over does not appear to be applicable to this situation the regulations under sec_6402 set forth the formal requirements for filing a refund claim it has long been recognized by the courts however that an informal claim_for_refund may suffice see eg 314_us_186 service believes the taxpayer could successfully show based on records of communication with the service that the service knew or should have known that the taxpayer was requesting a refund it would be appropriate for the service to consider those facts in its determination of whether there has been any informal claim_for_refund if the please do not hesitate to contact me with any questions or concerns
